DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is responding to the Request for Continued Examination (RCE) dated on 10/29/2020.
Claims 1, 19 and 20 have been amended.
Claims 2-14 and 16-18 have been previously presented.
Claims 15 has been canceled.
Claims 1-14 and 16-20 are submitted for examination.
Claims 1-14 and 16-20 are pending. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 10/29/2020 has been entered.

Response to Arguments

Applicant’s remark, filed on May 1, 2015, has claims 1, 19 and 20 amended, Claim 15 canceled and all other claims previously presented.  
Applicant’s remark, with respect to claim(s) 1-14 and 16-20, filed on October 29, 2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Objection

Claim 19 and 20 are objected to because of the following informalities:   Claim 19 is labeled as “Currently Amended”, however appropriate markings are not provided. Claim 20 is labeled as “Previously Presented”, however amendment markings are provided which indicates that Claim 20 is amended. Appropriate correction is required.




Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 12, 14, 16 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chess et al. (US PGPUB. # US 2005/0273861, hereinafter “Chess”).

Referring to Claims 1, 19 and 20:
Regarding Claim 1, Chess teaches,
A computerized method of automatically detecting and blocking at least one attack on an application comprising: 
wherein the at least one attack is on the application; (¶33, “The security development module 114 performs a form of semantic analysis across multiple tiers and languages to find security vulnerabilities, such as stack buffers, tainted variables, SQL injection and custom-defined security flaws”, ¶40, “A malicious user can exploit vulnerability in the application in order to see account balances that they are not authorized to see. The vulnerability is simple: the application never checks to see whether the user has permission to see the balance of the account number that they have requested”, ¶64-¶65, ¶75, ¶112, If there is a threshold difference in these two behaviors, then enhanced security is invoked. For example, a user's behavior may be monitored with respect to the user's browser, the time of day the user is working, the user's flow through the application, and the like”, i.e. attack is on an application)
modifying, from within the application, instructions of the application to include at least one sensor, (Fig. 4(, 402, 404, 400), ¶78, “Sensors are inserted into source or executable code 400. The sensor insertion module 136 may be used to perform this operation. As shown in FIG. 4, security development module input 402 and security test module input 404 may be used to determine sensor locations within code”, i.e. at least one sensor is included), wherein the sensor generates a set of events related to detecting an attack on the application, (Fig. 4(406, 408), ¶79, “The code is then executed with the sensors 406. The sensors generate a stream of security events. The performance of the code is then monitored from a security perspective 408. In particular, a stream of security events from the sensors is processed to detect fraud and misuse”) when executed by one or more processors, (Fig. 1(102), ¶22, “The apparatus 100 includes a central processing unit 102 connected to a set of input and output devices“) or a computing system implementing the application, wherein the at least one sensor is configured to create an event based on a configuration information for the application, (Fig. 4(406), ¶78, “Each sensor is executable code to identify and report selected performance criteria associated with the original source or executable code”, ¶81, “Cross-tier analysis may be used to identify particular functions, modules, or program regions that should be protected. For example, a password maybe traced from HTML/JSP through configuration to a login code written in Java”, i.e. sensor creates an event based on a configuration information for the application) and wherein the sensor comprises a passive sensor that generates an event that is collected and analyzed whenever an instrumented method is invoked; (Fig. 4(408), ¶79, “The sensors generate a stream of security events. The performance of the code is then monitored from a security perspective 408”,” a stream of security events from the sensors is processed to detect fraud and misuse. The monitoring analysis module 138 and security monitoring rules 137 may be used to perform this operation”, Fig. 5(502), ¶80, “The sensors within the executing code generate security events 502, which are applied to the monitoring analysis module 138”, i.e.  sensor generates events which are analyzed)
reviewing, from within the application, the set of events generated by the at least one sensor; (¶77, “The security monitoring module 118 includes a sensor insertion module 136 to insert sensors into selected positions of source or executable code being monitored. The security monitoring module 118 also includes executable code in the form of a monitoring analysis module 138 to analyze data from the sensors in order to detect and respond to fraud and other anomalous behavior”, Fig. 5(506, 508), ¶80, “monitoring analysis module 138, a local monitoring analysis module 506 relies upon local monitoring processing rules 508 to process the security events 502”, ¶101, “A variety of different analysis modules are employed by default in order to detect as many types of intrusion as possible. Preferably, the analysis modules have an associated application program interface (API) to facilitate the writing of custom detection mechanisms”, i.e. generated events are analyzed (reviewed) within the application)
detecting, from within the application, a presence of the at least one attack on the application based on the review of the set of events; (¶76, “The results may also be delivered to the attack manager 128 to identify additional vulnerabilities”, ¶80, “Thus, for example, security vulnerabilities identified in related programs or operations are identified, this information is used to assess whether similar problems are occurring during the execution of a local program”, ¶87-¶88, i.e. at least one vulnerability (attack) is detected within the application), and invoking, from within the application, an attack response action. (¶70, ¶84, “The technology provides a mechanism for responding in real time to both attacks and misuse”, ¶86, “The security monitoring module 118 overcomes these limitations by providing a framework for adding defensive behaviors to an application at runtime”, ¶88, “The security monitoring module responds instantaneously in some circumstances, enacts a deferred response in others, and provides a mechanism by which a human operator can both enact and revoke responses”.
 
Regarding Claim 19, it is a Server system Claim of above method Claim 1 and therefore Claim 19 is rejected with the same rationale as applied against Claim 1 above. In addition Chase discloses a processor (Fig. 1(102)), and a memory (Fig. 1(112)). ¶22-¶23. 

Regarding Claim 20, it is also a method Claim of above method Claim 1 and therefore Claim 20 is rejected with the same rationale as applied against Claim 1 above.

Regarding Claim 2, rejection of Claim 1 is included and for the same motivation Chess teaches,
The computerized method of claim 1, wherein the set of events are related to detecting both the attack on the application or the computing system implementing the application and a vulnerability detection related to an attack vulnerability of the application or in the computing system implementing the application. (¶11, “The invention includes a computer readable medium with executable instructions to analyze program instructions for security vulnerabilities”, “the sensors generate a stream of security events. The stream of security events is monitored”, ¶24, ¶31, “A data flow analysis is then performed on the system model to identify security vulnerabilities 204”, ¶70, “The output may also contain a detailed description of the class of vulnerability found, suggestions for how the problem may be addressed”).

Regarding Claim 4, rejection of Claim 1 is included and for the same motivation Chess teaches,
The computerized method of claim 1, wherein the detected attack comprises an attempt to exploit a specific known vulnerability in a library the application or in the computing system implementing the application. (¶72, “the security development module is configured to identify taint propagation problems, such as stack buffer overflows, heap buffer overflows, format string attacks, SQL injection, and known problems in popular libraries and third-party software”, ¶81, “the sensor insertion module has executable code to determine the types of attacks that the application might be susceptible to based on the source or executable code and the libraries being used”, i.e. attack comprises an attack to exploit a library). 

Regarding Claim 12, rejection of Claim 1 is included and for the same motivation Chess teaches,
The computerized method of claim 1, wherein the sensors and the attack response actions are controlled by a set of custom rules created a user. (Fig. 1(137), ¶31, “a user may tailor specific security development rules for a particular application”, Fig. 5(506), ¶80, “The local monitoring processing rules 508 define a set of executable rules that govern appropriate behavior for the executing application”, i.e. sensors and attack responses are controlled by rules).

Regarding Claim 14, rejection of Claim 1 is included and for the same motivation Chess teaches,
The computerized method of claim 1, wherein the sensor is configured to create an action snapshot based on the data in HTTP requests and a response that is either received or transmitted by the application. (¶31, ¶39, ¶41, “The following is exemplary Java code for an account balance application:”, “public void doPost(HttpServletRequest request, HttpServletResponse response)”,i.e. action snapshot is created based on HTTP request/response by the application). 
Regarding Claim 16, rejection of Claim 14 is included and for the same motivation Chess teaches,
The computerized method of claim 14, wherein invoking the attack action response further comprises: 
modifying a set of instructions of the application snapshot to include at least one sensor adapted to generate an action selected by testing and analyzing the runtime behavior of a run-time library or run time component. (Fig. 4(400), ¶78, “Sensors are inserted into source or executable code 400”, Fig. 1(116), ¶25, “The security test module 116 includes executable instructions to test the operation of software for security vulnerabilities”, ¶74, ¶76, i.e. sensor is adapted to test and analyze run time behavior of run time component).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chess et al. (US PGPUB. # US 2005/0273861, hereinafter “Chess”), and further in view of Eisen et al. (US PGPUB. # US 2011/0113388, hereinafter “Eisen”, priority based on PCT application PCT/US2009/041, filed on 04/22/2009).
Regarding Claim 3, rejection of Claim 1 is included and Chess does not teach explicitly,
The computerized method of claim 1, wherein the detected attack comprises a bot attack.
However, Eisen teaches,
The computerized method of claim 1, wherein the detected attack comprises a bot attack. (Fig. 2. ¶28, “If the validation module 224 detects that many transactions bare the same exact coordinates, then it may alert other applications as to suspected scripted attacks or bot net activity”).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Eisen with the invention of Chess.
Chess teaches, inserting sensors into an application and generates events to detect attacks on the application. Eisen teaches, detecting a bot attack. Therefore, it would have been obvious to have detecting a bot attack of Eisen and inserting sensors into an application and generates events to detect attacks on the application of Chess to protect an application from malicious attack. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 


Claims 5, 7-8, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chess et al. (US PGPUB. # US 2005/0273861, hereinafter “Chess”), and further in view of Mualem et al. (US PGPUB. # US 2005/0018618, hereinafter “Mualem”).

Regarding Claim 5, rejection of Claim 1 is included and Chess does not teach explicitly,
The computerized method of claim 1, wherein the step of invoking an attack response action further comprises: enabling a custom set of rules and responses to be enforced as a virtual patch.
However, Mualem teaches,
The computerized method of claim 1, wherein the step of invoking an attack response action further comprises: enabling a custom set of rules and responses to be enforced as a virtual patch. (¶34, “The threat signature detection module in step S45 provides a library of rules which evaluate every packet, looking for a variety of signatures for threats including but not limited to viruses, worms, reconnaissance activity, backdoor usage, and buffer overflows”, ¶56).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Mualem with the invention of Chess.
Chess teaches, inserting sensors into an application and generates events to detect attacks on the application. Mualem teaches, enabling custom rules to mitigate KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 7, rejection of Claim 1 is included and Chess does not teach explicitly,
The computerized method of claim 1, wherein the attack response action comprises a logging action that records a set of events related to the attack.
However, Mualem teaches,
The computerized method of claim 1, wherein the attack response action comprises a logging action that records a set of events related to the attack. (¶95, Fig. 4(260, 264),  ¶97, “Processor portion 240 collects and analyzes all alerts and messages from the network threat detection systems, and as well as controls the storage of historical information of alerts, responses and configuration in the memory portion 260”, ¶105).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Mualem with the invention of Chess.
KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 8, rejection of Claim 1 is included and Chess does not teach explicitly,
The computerized method of claim 1, wherein the attack response action comprises throwing an exception.
However, Mualem teaches,
The computerized method of claim 1, wherein the attack response action comprises throwing an exception. (Fig. 1(S70, S76, S78), ¶86, “rejecting the packet and filtering it out of the traffic stream in step S76, or rejecting the packet and blocking the port through which the offending packet traveled in step S78”).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Mualem with the invention of Chess.
KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 11, rejection of Claim 1 is included and Chess does not teach explicitly,
The computerized method of claim 1, wherein the attack response action comprising adding or enabling a specified security feature or reconfiguring the application.
However, Mualem teaches,
The computerized method of claim 1, wherein the attack response action comprising adding or enabling a specified security feature or reconfiguring the application. (¶93, “updates to the configuration of the threat detection may be delivered to threat detection system 100”, ¶106, “the user interface (referred to as Monitor Client in FIG. 10) used by administrators to review alerts and make administrative changes to the system configurations”).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
.
Chess teaches, inserting sensors into an application and generates events to detect attacks on the application. Mualem teaches, enabling custom rules to mitigate attack in real time. Therefore, it would have been obvious to have enabling custom rules to mitigate attack in real time of Mualem and inserting sensors into an application and generates events to detect attacks on the application of Chess to protect an application from malicious attack. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Claims 6, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chess et al. (US PGPUB. # US 2005/0273861, hereinafter “Chess”), and further in view of Jason M Syversen (US PGPUB. # US 2008/0098476, hereinafter “Syversen”).

Regarding Claim 6, rejection of Claim 1 is included and Chess does not teach explicitly,
The computerized method of claim 1 further comprising: implementing a lazy-attack evaluation.
However, Syversen teaches,
The computerized method of claim 1 further comprising: implementing a lazy-attack evaluation. (¶29, “having detected the attacker's presence, divert them to a honey pot to spend time in the honey pot”, i.e. redirected to honey pot for an attack evaluation).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Syversen with the invention of Chess.
Chess teaches, inserting sensors into an application and generates events to detect attacks on the application. Syversen teaches, utilizing honey pot to evaluate the attack. Therefore, it would have been obvious to have utilizing honey pot to evaluate the attack of Syversen and inserting sensors into an application and generates events to detect attacks on the application of Chess to protect an application from malicious attack. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 9, rejection of Claim 1 is included and Chess does not teach explicitly,
The computerized method of claim 1, wherein the attack response action comprises redirecting the user's web browser to another web page.
However, Syversen teaches,
The computerized method of claim 1, wherein the attack response action comprises redirecting the user's web browser to another web page. (¶29, “having detected the attacker's presence, divert them to a honey pot to spend time in the honey pot”, i.e. redirected to honey pot for an attack evaluation).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Syversen with the invention of Chess.
Chess teaches, inserting sensors into an application and generates events to detect attacks on the application. Syversen teaches, utilizing honey pot to evaluate the attack. Therefore, it would have been obvious to have utilizing honey pot to evaluate the attack of Syversen and inserting sensors into an application and generates events to detect attacks on the application of Chess to protect an application from malicious attack. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 10, rejection of Claim 1 is included and Chess does not teach explicitly,
The computerized method of claim 1, wherein the attack response action comprises sending the user's web browser to a honeypot mechanism.
However, Syversen teaches,
The computerized method of claim 1, wherein the attack response action comprises sending the user's web browser to a honeypot mechanism. (¶29, “having detected the attacker's presence, divert them to a honey pot to spend time in the honey pot”, Fig. 2, ¶61, “forward network protection system 10 includes a honey net 40”, i.e. redirected to honey pot for an attack evaluation).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Syversen with the invention of Chess.
Chess teaches, inserting sensors into an application and generates events to detect attacks on the application. Syversen teaches, utilizing honey pot to evaluate the attack. Therefore, it would have been obvious to have utilizing honey pot to evaluate the attack of Syversen and inserting sensors into an application and generates events to detect attacks on the application of Chess to protect an application from malicious attack. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Claims 13, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chess et al. (US PGPUB. # US 2005/0273861, hereinafter “Chess”), and further in view of Dadhia et al. (US PGPUB. # US 2005/0188419, hereinafter “Dadhia”).

Regarding Claim 13, rejection of Claim 12 is included and Chess does not teach explicitly,
The computerized method of claim 12, wherein the set of custom rules are used to implement the virtual patch to the application.
However, Dadhia teaches,
The computerized method of claim 12, wherein the set of custom rules are used to implement the virtual patch to the application. (¶16, “a condition may specify that it is satisfied only when the patch level of the instance of the application is below a certain level. If the patch level is below that level and any other criteria of the condition is met, then the security engine performs the action as a countermeasure”, ¶17, i.e. custom rules are used to implement patch to the application).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Dadhia with the invention of Chess.
Chess teaches, inserting sensors into an application and generates events to detect attacks on the application. Dadhia teaches, installing patch based on satisfaction of custom rules. Therefore, it would have been obvious to have installing patch based on satisfaction of custom rules of Dadhia and inserting sensors into an application and generates events to detect attacks on the application of Chess to protect an application from malicious attack. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 17, rejection of Claim 16 is included and Chess does not teach explicitly,
The computerized method of claim 16, wherein the step of invoking the attack response action further comprises: dynamically patching the code segment at a run-time of the application.
However, Dadhia teaches,
The computerized method of claim 16, wherein the step of invoking the attack response action further comprises: dynamically patching the code segment at a run-time of the application. (¶17, “The protection system may also provide notifications to users of an application that their instance has not been updated with the latest security patch. In such a case, the protection system may facilitate the downloading of a patch from a server of the organization that developed the patch.”, ¶19, “The applications may store security level information in their local system registries that may be signed when the application or patch is installed in a way to ensure its authenticity”).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Dadhia with the invention of Chess.
Chess teaches, inserting sensors into an application and generates events to detect attacks on the application. Dadhia teaches, installing patch based on satisfaction of custom rules. Therefore, it would have been obvious to have installing patch based on satisfaction of custom rules of Dadhia and inserting sensors into an application and generates events to detect attacks on the application of Chess to protect an application KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 18, rejection of Claim 1 is included and Chess does not teach explicitly,
The computerized method of claim 1, wherein a code segment to be patched is a software component or library that is a part of the application.
However, Dadhia teaches,
The computerized method of claim 1, wherein a code segment to be patched is a software component or library that is a part of the application. (¶17, “The protection system may also provide notifications to users of an application that their instance has not been updated with the latest security patch. In such a case, the protection system may facilitate the downloading of a patch from a server of the organization that developed the patch.”, ¶19, “The applications may store security level information in their local system registries that may be signed when the application or patch is installed in a way to ensure its authenticity”).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Dadhia with the invention of Chess.
Chess teaches, inserting sensors into an application and generates events to detect attacks on the application. Dadhia teaches, installing patch based on satisfaction KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Jarrett et al. (US PGPUB. # US 2009/0199297) discloses, an arrangement for scanning and patching injected malware code that is executing in otherwise legitimate processes running on a computer system is provided in which malware code is located in the memory of processes by extracting the start addresses of processes' threads and then searching near these addresses. Additional blocks of code in memory that are invoked by the code identified by each start address are also identified and the blocks are then matched against scanning signatures associated with known malware threads. If the entire signature can be matched against a subset of the blocks, then the thread is determined to be infected. The infected thread is suspended and in-memory modifications are performed to patch the injected code to render it harmless. The thread can be resumed or terminated to disable the protection mechanisms of the malware without causing any harm to the process in which the thread is injected.
Meijer et al. (US PGPUB. # US 2009/0024986) discloses, source languages are translated to target dynamic programming languages. Runtime functionality including reflection and/or dynamic code modification exposed by a source language is mapped to a dynamic language implementation such as that of a script language. Target language dynamism is leveraged to efficiently support runtime functionality in a source language that is more static, for example.
Sakurai et al. (US PGPUB. # US 2005/0066023) discloses, a system that dynamically assigns software to a plurality of servers to perform customer services, an index to which there have been integrated the newness of a customer's software and the security level of the software is calculated, and whether the calculated index satisfies restricting conditions is checked. If the calculated index does not satisfy the restricting conditions, revision information is applied to the software.
Buban et al. (US PGPUB. # US 2004/0107416) a method for automatically updating software components on a running computer system without requiring any interruption of service. A software module is hotpatched by loading a patch into memory and modifying an instruction in the original module to jump to the patch. A coldpatching technique places a coldpatch version of the module on disk for subsequent loading by processes, after hotpatching occurred. The coldpatch has the entry points to its functions at the same relative locations within the module as the hotpatch, which facilitates subsequent hotpatching. A hotpatch and coldpatch are automatically generated by deriving differences between changed and original binary files, and establishing the point to insert the jump. Validation is performed to ensure that the hotpatch is applied to the correct version, and that the coldpatch is replacing the correct 
Durham et al. (US PGPUB. # US 2008/0083030) discloses, a method enable in-memory patching of a program loaded in volatile memory. A service processor identifies a program to be patched and an associated patch for the program. The patch is loaded into memory, including applying relocation fix-ups to the patch. The service processor directs the program to the patch in place of the segment of the program to be patched. The program implements the patch while maintaining program state, and without suspending execution of the program.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARSHAN I DHRUV whose telephone number is (571)272-4316.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DARSHAN I DHRUV/           Primary Examiner, Art Unit 2498